Case 2:19-cm-00259-UA Document1 Filed 04/22/19 Pagelof1l Page ID#1

PYLE
aPY

   

Noticeto % CM Q 2 f fe wa Cri Criminal Duty Filing >

Number of current Criminal Duty Filing: CR Misc. No. PIS APR 22 2 ee °

  

Title(s) of document(s) making up current criminal duty filing: Stipulation io Extend ihe Deadline to
File Civil Forfeiture Complaint and [Proposed] Order

The United States of America hereby informs the Court that the above-referenced criminal duty filing
(check all that apply and provide appropriate information):

a) Odoes not relate to any previously filed criminal duty matters;

b) ¥ relates to the following criminal duty matter(s) previously filed and assigned (provide case
number(s) and assigned judge(s) for all related criminal duty matters):

CV _ 18-6742-RGK; CV 18-8420-RGK — CV 18-8764; Hon. R. Gary Klausner

 

c) Urelates to the following indictment(s) previously filed and assigned (provide case number(s) and
assigned judge(s) for all related pending indictments):

 

 

There is a particular reason this criminal duty matter should be assigned to a judge assigned either a
related criminal duty matter or a related indictment listed above. Explain:

Assigning this matter to a different judge would require familiarization of this investigation by a new
bench officer, wasting scarce judicial resources

 

Respectfully submitted,
aR
DATED: April 22, 2019 \ I

 

JOHN J. KUCERA
Assistant United States Attorney

 

 

 

 

This notice must be submitted with every criminal duty filing. Multiple documents submitted
concurrently for the same matter are considered one criminal duty filing for purposes of

submitting this notice.

 

 

 

 

 
